Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
Continuation of Box 12 of PTOL-303: The request for reconsideration has been considered but does NOT place the application in condition for allowance because:
Applicant argues that the references do not disclose or suggest conducting oxygen diffusion in such a manner than an oxidizing atmosphere is formed on the target substrate to prevent deposition of metal outside the trenches or via holes, where Yoshioka describes selective catalyst placement not use of oxygen diffusion, and the other references utilize oxygen diffusion for providing plating without bumps or unevenness, not to prevent deposition outside trenches or holes. 
The Examiner notes these arguments, however, the rejections are maintained.  While Yoshioka does not describe the oxygen diffusion, the claimed oxygen diffusion features are suggested by the additional prior art as discussed in the rejection, including by ‘678 and Rickert, and the claimed forming of an oxidizing atmosphere on the substrate surface to prevent deposition of plating outside the trenches/holes, etc. is provided as discussed for the rejection of claim 1 in part (F) of the Office Action of June 2, 2o21.   While the references do not expressly provide this as a purpose for providing oxygen bubbles to the plating solution, and describes giving a high quality coating without bumps or unevenness (note  ‘678), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In other 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KATHERINE A BAREFORD/             Primary Examiner, Art Unit 1718